Exhibit 10.1

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,

)

 

 

)

 

Plaintiff, and

)

 

 

)

 

STATE OF ILLINOIS,

)

 

 

)

 

Plaintiff-Intervenor,

)

Civil Action Number: 05-1395

 

)

 

v.

)

 

 

)

 

MGP INGREDIENTS OF ILLINOIS, INC.,

)

 

 

)

 

Defendant.

)

 

 

CONSENT DECREE


--------------------------------------------------------------------------------


TABLE OF CONTENTS

I. [a06-9877_1ex10d1.htm#I_JurisdictionAndVenue_234721]

 

JURISDICTION AND VENUE [a06-9877_1ex10d1.htm#I_JurisdictionAndVenue_234721]

 

3

 

 

 

 

 

 

 

II. [a06-9877_1ex10d1.htm#Ii_Applicability_234731]

 

APPLICABILITY [a06-9877_1ex10d1.htm#Ii_Applicability_234731]

 

3

 

 

 

 

 

 

 

III. [a06-9877_1ex10d1.htm#Iii_FactualBackgroundAndApplicabl_234746]

 

FACTUAL BACKGROUND
[a06-9877_1ex10d1.htm#Iii_FactualBackgroundAndApplicabl_234746]

 

4

 

 

 

 

 

 

 

IV. [a06-9877_1ex10d1.htm#Iv_ComplianceProgramSummary_234800]

 

COMPLIANCE PROGRAM SUMMARY
[a06-9877_1ex10d1.htm#Iv_ComplianceProgramSummary_234800]

 

4

 

 

 

 

 

 

 

V. [a06-9877_1ex10d1.htm#V_ComplianceProgramRequirements_234815]

 

COMPLIANCE PROGRAM [a06-9877_1ex10d1.htm#V_ComplianceProgramRequirements_234815]

 

6

 

 

 

 

 

 

 

 

 

A. [a06-9877_1ex10d1.htm#A_InstallationOfControlsAndApplic_234843]

INSTALLATION OF CONTROLS
[a06-9877_1ex10d1.htm#A_InstallationOfControlsAndApplic_234843]

 

6

 

 

 

 

 

 

 

 

 

 

B. [a06-9877_1ex10d1.htm#B_PermittingAndModifications_234904]

PERMITTING AND MODIFICATIONS
[a06-9877_1ex10d1.htm#B_PermittingAndModifications_234904]

 

7

 

 

 

 

 

 

 

 

 

 

C. [a06-9877_1ex10d1.htm#C_EmissionLimits_234918]

EMISSION LIMITS [a06-9877_1ex10d1.htm#C_EmissionLimits_234918]

 

8

 

 

 

 

 

 

 

 

 

 

D. [a06-9877_1ex10d1.htm#D_DemonstrationOfCompliance_234930]

DEMONSTRATION OF COMPLIANCE
[a06-9877_1ex10d1.htm#D_DemonstrationOfCompliance_234930]

 

8

 

 

 

 

 

 

 

 

 

 

E. [a06-9877_1ex10d1.htm#E_RecordkeepingAndReportingRequir_234945]

RECORDKEEPING AND REPORTING
[a06-9877_1ex10d1.htm#E_RecordkeepingAndReportingRequir_234945]

 

9

 

 

 

 

 

 

 

 

VI. [a06-9877_1ex10d1.htm#Vi_CivilPenalty_235008]

 

CIVIL PENALTY [a06-9877_1ex10d1.htm#Vi_CivilPenalty_235008]

 

10

 

 

 

 

 

 

 

VII. [a06-9877_1ex10d1.htm#Vii_StipulatedPenalties_235025]

 

STIPULATED PENALTIES [a06-9877_1ex10d1.htm#Vii_StipulatedPenalties_235025]

 

11

 

 

 

 

 

 

 

VIII. [a06-9877_1ex10d1.htm#Viii_RightOfEntry_235155]

 

RIGHT OF ENTRY [a06-9877_1ex10d1.htm#Viii_RightOfEntry_235155]

 

13

 

 

 

 

 

 

 

IX. [a06-9877_1ex10d1.htm#Ix_ForceMajeure_235210]

 

FORCE MAJEURE [a06-9877_1ex10d1.htm#Ix_ForceMajeure_235210]

 

14

 

 

 

 

 

 

 

X. [a06-9877_1ex10d1.htm#X_DisputeResolution_235227]

 

DISPUTE RESOLUTION [a06-9877_1ex10d1.htm#X_DisputeResolution_235227]

 

17

 

 

 

 

 

 

 

XI. [a06-9877_1ex10d1.htm#Xi_GeneralProvisions_235243]

 

GENERAL PROVISIONS [a06-9877_1ex10d1.htm#Xi_GeneralProvisions_235243]

 

19

 

 

 

 

 

 

 

XII. [a06-9877_1ex10d1.htm#Xii_Termination_235309]

 

TERMINATION [a06-9877_1ex10d1.htm#Xii_Termination_235309]

 

23

 

 

i


--------------------------------------------------------------------------------


CONSENT DECREE

WHEREAS, Plaintiff, the United States of America (hereinafter “Plaintiff’ or
“the United States”), on behalf of the United States Environmental Protection
Agency (herein, “U.S. EPA”), has, simultaneously with lodging of this Consent
Decree, filed a Complaint alleging that Defendant, MGP Ingredients of Illinois,
Inc. (“MGP” or “Defendant”) commenced construction of major modifications to a
major emitting facility in violation of the Prevention of Significant
Deterioration (“PSD”) requirements at Part C of the Clean Air Act (the “Act”),
42 U.S.C. §§ 7470-7492, and the regulations promulgated thereunder at 40 C.F.R.
§ 52.21 (the “PSD Rules”);

WHEREAS, Plaintiff further alleged that Defendant commenced construction of
major modifications to a major emitting facility and thereafter operated the
facility without first obtaining the appropriate preconstruction permits and
installing the appropriate air pollution control equipment required by 40 C.F.R.
§ 52.21 and the Illinois State Implementation Plan (“SIP”) approved pursuant to
42 U.S.C. § 7410;

WHEREAS, Plaintiff further alleged that potential air emissions from the
Defendant’s facility were underestimated by MGP for purposes of determining the
applicable permit requirements;

WHEREAS, the State of Illinois, (“Plaintiff-Intervenor” or “Illinois”), has,
simultaneously with lodging of this Consent Decree, filed a Complaint in
Intervention, alleging that MGP was and is in violation of PSD requirements and
the Illinois SIP, by failing to obtain the appropriate pre-construction permits
and state permits, and by failing to install appropriate pollution control
technology, in violation of applicable federal and state laws, including
Sections 9(b) and 9.1 of the Illinois Environmental Protection Act;


--------------------------------------------------------------------------------




WHEREAS, MGP has operated a grain processing facility in Pekin, Illinois (the
Facility) since at least 1980;

WHEREAS, MGP has made various modifications to its grain processing facility,
including changes in 1988 and 1993, pursuant to permits 88010011 and 93080045,
respectively, issued by the Illinois Environmental Protection Agency (“IEPA”),
which resulted in significant increases in its production capacity;

WHEREAS, on June 3, 2002, the U.S. EPA met with representatives of the ethanol
plants in Illinois, including MGP, to discuss VOC testing and test results, VOC
emissions, and related compliance issues;

WHEREAS, on April 2, 2003, MGP met with U.S. EPA and IEPA and agreed to
negotiate with U.S. EPA and Illinois for the installation of controls on the
Facility to address the alleged violations of the PSD requirements;

WHEREAS, MGP has worked cooperatively with U.S. EPA and IEPA regarding the
alleged violations;

WHEREAS, the Defendant does not admit the facts or violations alleged in the
Complaints;

WHEREAS, the United States and Plaintiff-Intervenor (collectively “Plaintiffs”)
and the Defendant have agreed that settlement of this action is in the best
interest of the parties and in the public interest, and that entry of this
Consent Decree without further litigation is the most appropriate means of
resolving this matter; and

WHEREAS, Plaintiffs and the Defendant consent to entry of this Consent Decree
without trial of any issues;

2


--------------------------------------------------------------------------------




NOW, THEREFORE, without any admission of fact or law, and without any admission
of the violations alleged in the Complaints, it is hereby ORDERED AND DECREED as
follows:


I. JURISDICTION AND VENUE


1.             THE COMPLAINTS STATE CLAIMS UPON WHICH RELIEF CAN BE GRANTED
AGAINST THE DEFENDANT UNDER SECTIONS 113 AND 167 OF THE ACT, 42 U.S.C. §§ 7413
AND 7477, AND 28 U.S.C. § 1355. THIS COURT HAS JURISDICTION OF THE SUBJECT
MATTER HEREIN AND OVER THE PARTIES CONSENTING HERETO PURSUANT TO 28 U.S.C. §
1345 AND PURSUANT TO SECTIONS 113 AND 167 OF THE ACT, 42 U.S.C. §§ 7413 AND
7477. VENUE IN THIS DISTRICT IS PROPER UNDER SECTION 113(B) OF THE ACT, 42
U.S.C. § 7413(B), AND UNDER 28 U.S.C. § 1391(B) AND (C).


II. APPLICABILITY


2.             THE PROVISIONS OF THIS CONSENT DECREE SHALL APPLY TO AND BE
BINDING UPON THE PLAINTIFFS AND UPON THE DEFENDANT AS WELL AS THE DEFENDANT’S
OFFICERS, EMPLOYEES, AND THOSE AGENTS WHO ARE CHARGED WITH IMPLEMENTING THE
TERMS OF THIS CONSENT DECREE, AND THE DEFENDANT’S SUCCESSORS AND ASSIGNS. IN THE
EVENT DEFENDANT PROPOSES TO SELL OR TRANSFER THE FACILITY BEFORE TERMINATION OF
THIS CONSENT DECREE, IT SHALL ADVISE EACH PROPOSED PURCHASER OR
SUCCESSOR-IN-INTEREST IN WRITING OF THE EXISTENCE OF THIS CONSENT DECREE, AND
SHALL SEND A COPY OF SUCH WRITTEN NOTIFICATION BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE U.S. EPA BEFORE SUCH SALE OR TRANSFER, IF POSSIBLE, BUT NO
LATER THAN THE CLOSING DATE OF SUCH SALE OR TRANSFER. THE DEFENDANT SHALL
PROVIDE A COPY OF THE CONSENT DECREE AND THE CONTROL TECHNOLOGY PLAN REQUIRED IN
PARAGRAPH 9 OF THIS CONSENT DECREE TO THE PROPOSED PURCHASER OR
SUCCESSOR-IN-INTEREST. IN THE EVENT THE DEFENDANT SELLS OR OTHERWISE ASSIGNS ANY
OF ITS RIGHT, TITLE, OR INTEREST IN ITS FACILITY, PRIOR TO TERMINATION OF THE
CONSENT DECREE, THE CONVEYANCE SHALL NOT RELEASE THE DEFENDANT FROM ANY
OBLIGATION

3


--------------------------------------------------------------------------------





IMPOSED BY THIS CONSENT DECREE UNLESS THE PARTY TO WHOM THE RIGHT, TITLE OR
INTEREST HAS BEEN TRANSFERRED AGREES TO ENTER INTO A WRITTEN AGREEMENT WITH THE
U.S. EPA TO FULFILL THE REMAINING OBLIGATIONS OF THIS CONSENT DECREE.


III. FACTUAL BACKGROUND AND APPLICABLE DEFINITIONS


3.             (A).          MGP IS A “PERSON” AS DEFINED IN SECTION 302(E) OF
THE ACT, 42 U.S.C. § 7602(E), AND THE FEDERAL AND STATE REGULATIONS PROMULGATED
PURSUANT TO THE ACT.

(b).          MGP owns and operates a grain processing facility in Pekin,
Illinois (the Facility), for the manufacture of various products from flour and
grain, including fuel and beverage ethanol. The Plaintiffs allege that in the
course of MGP’s manufacturing activities significant quantities of particulate
matter (“PM”), particulate matter at or below 10 microns (“PM10”), carbon
monoxide (“CO”), volatile organic compounds (“VOCs”), nitrogen oxides (“NOx”)
and other pollutants are generated, including hazardous air pollutants (“HAPs”)
listed under Section 112(b)(1), 42 U.S.C. § 7412(b)(1) of the Act. The primary
sources of these emissions are the feed dryers, fermentation tanks, distillation
units, and load-out of ethanol into trucks.

(c).          Plaintiffs allege that the Facility is a “major emitting
facility,” as defined by Section 169(1) of the Act, 42 U.S.C. § 7479(1), and the
federal and state regulations promulgated pursuant to the Act.

(d).          Unless otherwise defined herein, terms used in this Consent Decree
shall have the meaning given to those terms in the Act, and the federal and
state regulations promulgated pursuant to the Act.


IV. COMPLIANCE PROGRAM SUMMARY


4.             MGP SHALL IMPLEMENT A PROGRAM OF COMPLIANCE AT THE FACILITY TO
MEET THE EMISSION LEVELS REQUIRED UNDER THIS CONSENT DECREE FOR EMISSIONS OF
VOC, PM, PM10,

4


--------------------------------------------------------------------------------





CO, AND NOX. MGP’S COMPLIANCE PROGRAM IS SUMMARIZED BELOW IN PARAGRAPHS 5
THROUGH 10, AND IMPLEMENTED THROUGH PARAGRAPHS 11 THROUGH 14 AND 17 OF THIS
CONSENT DECREE.


5.             MGP SHALL IMPLEMENT A PROGRAM TO CONTROL AND MINIMIZE FUGITIVE
PARTICULATE MATTER EMISSIONS FROM THE FACILITY AS SET FORTH IN THE APPROVED
CONTROL TECHNOLOGY PLAN REQUIRED UNDER PART V OF THIS CONSENT DECREE AND WHICH
IS ATTACHMENT 1 TO THIS CONSENT DECREE.


6.             MGP SHALL DEMONSTRATE COMPLIANCE WITH THE REQUIRED EMISSION
LEVELS ON A UNIT-BY-UNIT BASIS AS SET FORTH IN THE APPROVED CONTROL TECHNOLOGY
PLAN.


7.             MGP SHALL DEMONSTRATE COMPLIANCE WITH THE EMISSION LIMITS
ESTABLISHED UNDER THIS CONSENT DECREE BY THE USE OF PERFORMANCE TESTING,
PARAMETRIC MONITORING, RECORDKEEPING AND REPORTING, WHERE APPROPRIATE, AS SET
FORTH IN THE APPROVED CONTROL TECHNOLOGY PLAN.


8.             MGP SHALL MAINTAIN RECORDS TO DEMONSTRATE COMPLIANCE WITH NEW
SOURCE PERFORMANCE STANDARDS (“NSPS”), PART 60, SUBPARTS KB AND VV AS PROVIDED
IN THE LISTED NSPS STANDARDS.


9.             IN CONFORMANCE WITH THE TIME SCHEDULES SPECIFIED IN THE APPROVED
CONTROL TECHNOLOGY PLAN, MGP SHALL COMPLETE AND SUBMIT FOR IEPA ACTION,
APPROPRIATE APPLICATION(S) TO ALLOW THE CONSTRUCTION OF NEW AND MODIFIED CONTROL
EQUIPMENT, AND REVISE ITS OPERATING PERMIT FOR THE FACILITY TO INCLUDE THE
COMPLIANCE REQUIREMENTS OF THIS CONSENT DECREE.


10.           UPON EXECUTION OF THE CONSENT DECREE, MGP SHALL COMPLY WITH THE
PROVISIONS OF 40 C.F.R. PART 52 WHERE SUCH PART IS APPLICABLE TO MGP’S
OPERATIONS.

5


--------------------------------------------------------------------------------





V. COMPLIANCE PROGRAM REQUIREMENTS


A.                                   INSTALLATION OF CONTROLS AND APPLICABLE
EMISSION LIMITS


11.           MGP SHALL IMPLEMENT A PLAN FOR THE INSTALLATION OF AIR POLLUTION
CONTROL TECHNOLOGY (“CONTROL TECHNOLOGY PLAN”) TO MEET THE FOLLOWING EMISSION
LIMITS FOR THE IDENTIFIED UNITS IN SUBPARAGRAPHS (A) THROUGH (E). MGP’S CONTROL
TECHNOLOGY PLAN, WHICH HAS BEEN APPROVED BY PLAINTIFFS, IS ATTACHMENT 1 TO THIS
CONSENT DECREE:

A.             FEED DRYERS: 95 PERCENT REDUCTION OF VOC OR EMISSIONS NO HIGHER
THAN 10 PARTS PER MILLION (“PPM”) VOC, 90 PERCENT REDUCTION OF CO EMISSIONS OR
EMISSIONS NO HIGHER THAN 100 PPM CO, AND 0.01 GRAIN/DRY STANDARD CUBIC FOOT FOR
FILTERABLE PM.

B.             FERMENTATION UNITS: 97.5 PERCENT REDUCTION OF VOC OR IF THE INLET
IS LESS THAN 200 PPM VOC, THEN 20 PPM OR LOWER VOC.

C.             DISTILLATION UNITS: 97.5 PERCENT REDUCTION OF VOC FOR SCRUBBER
561 AND 95% PERCENT REDUCTION OF VOC FOR SCRUBBER 501.

D.             NON-DEDICATED ETHANOL LOADOUT: 95 PERCENT REDUCTION OF VOC OR
EMISSIONS NO HIGHER THAN 10 PARTS PER MILLION (“PPM”) VOC FROM THE LOADING OF
TRANSPORT VESSELS IN WHICH THE INTERIOR HAS NOT BEEN CLEANED PRIOR TO USE AT MGP
OR ARE NOT DEDICATED TO ETHANOL TRANSPORT.

E.             NEW SOURCE PERFORMANCE STANDARDS (NSPS): IDENTIFY AND IMPLEMENT
APPLICABLE NSPS REQUIREMENTS CODIFIED AT 40 C.F.R. PART 60. THE FOLLOWING NSPS
APPLY: NSPS SUBPART KB (VOLATILE ORGANIC LIQUID STORAGE VESSELS); AND NSPS
SUBPART VV (SYNTHETIC ORGANIC CHEMICALS MANUFACTURING INDUSTRY LEAK DETECTION,
MONITORING AND REPAIR REQUIREMENTS).


12.           MGP SHALL IMPLEMENT THE APPROVED CONTROL TECHNOLOGY PLAN IN
ACCORDANCE WITH THE SCHEDULE SET FORTH IN THAT PLAN. MGP’S APPROVED CONTROL
TECHNOLOGY PLAN IS INCORPORATED BY REFERENCE HEREIN AND MADE DIRECTLY
ENFORCEABLE BY PLAINTIFFS UNDER THIS CONSENT DECREE.

6


--------------------------------------------------------------------------------





B.                                     PERMITTING AND MODIFICATIONS


13.           PERMITTING: BY NO LATER THAN 180 DAYS FOLLOWING THE START-UP OF
THE LAST PIECE OF CONTROL EQUIPMENT REQUIRED IN THE APPROVED CONTROL TECHNOLOGY
PLAN, MGP SHALL COMPLETE AND SUBMIT FOR IEPA ACTION AN APPROPRIATE APPLICATION
TO REVISE ITS OPERATING PERMIT TO INCLUDE ALL THE COMPLIANCE REQUIREMENTS OF
THIS CONSENT DECREE AND THE EMISSION LIMITS AND EMISSION LEVEL REDUCTIONS
SPECIFIED IN PART V (“INSTALLATION OF CONTROLS AND APPLICABLE EMISSION LIMITS”)
OF THIS CONSENT DECREE.


14.           UPON EXECUTION OF THIS CONSENT DECREE, MGP SHALL COMPLY WITH THE
PROVISIONS OF 40 C.F.R. PART 52 WHERE SUCH PART IS APPLICABLE TO MGP’S
OPERATIONS.


15.           IN DETERMINING WHETHER A FUTURE MODIFICATION WILL RESULT IN A
SIGNIFICANT NET EMISSIONS INCREASE, MGP CANNOT TAKE CREDIT FOR ANY EMISSION
REDUCTIONS REQUIRED BY THIS CONSENT DECREE AND THE APPROVED CONTROL TECHNOLOGY
PLAN FOR NETTING PURPOSES AS DEFINED BY 40 C.F.R. § 52.21(B)(3). VOC EMISSION
REDUCTIONS UP TO 98 PERCENT OF THE UNCONTROLLED FEED DRYER EMISSIONS MAY NOT BE
USED FOR ANY EMISSIONS OFFSET, BANKING, SELLING OR TRADING PROGRAM. IN ADDITION,
ANY EMISSION REDUCTIONS REQUIRED UNDER THIS CONSENT DECREE AND THE APPLICABLE
NSPS OF VOC AT UNITS OTHER THAN THE FEED DRYERS, AND ANY EMISSION REDUCTIONS
UNDER THIS CONSENT DECREE OF PM, PM10, NOX, OR CO MAY NOT BE USED FOR ANY
EMISSIONS OFFSET, BANKING, SELLING OR TRADING PROGRAM.


16.           FOR PURPOSES IN ESTABLISHING WHETHER A FUTURE MODIFICATION (AFTER
THE IMPLEMENTATION OF THE MEASURES SPECIFIED IN THE APPROVED CONTROL TECHNOLOGY
PLAN) WILL RESULT IN A SIGNIFICANT NET EMISSIONS INCREASE, MGP SHALL USE, AS ITS
BASELINE FOR ESTABLISHING ACTUAL EMISSIONS, THE AVERAGE RATE OF THE ACTUAL
EMISSIONS OF THE POLLUTANT AFTER FULL IMPLEMENTATION OF, AND DEMONSTRATION OF
COMPLIANCE WITH, THE EMISSION LIMITS SET BY THIS CONSENT DECREE AND THE
PROVISIONS OF THE APPROVED CONTROL TECHNOLOGY PLAN.

7


--------------------------------------------------------------------------------





C.                                     EMISSION LIMITS


17.           EMISSION LIMITS FOR VOC, CO AND PM: BEGINNING NO LATER THAN 180
DAYS FOLLOWING THE START-UP OF EACH PIECE OF CONTROL EQUIPMENT REQUIRED IN ITS
APPROVED CONTROL TECHNOLOGY PLAN, WHENEVER THE ASSOCIATED EMISSION UNIT(S)
IS/ARE IN OPERATION, MGP SHALL OPERATE THE CONTROL EQUIPMENT WITHIN THE
OPERATING PARAMETERS SET FORTH IN THE APPROVED CONTROL TECHNOLOGY PLAN AND MGP’S
OPERATING PERMIT(S).


D.                                    DEMONSTRATION OF COMPLIANCE


18.           MGP SHALL DEMONSTRATE CONTINUOUS COMPLIANCE WITH THE EMISSION
LIMITS ESTABLISHED UNDER THIS CONSENT DECREE BY THE USE OF PARAMETRIC
MONITORING, RECORDKEEPING AND REPORTING, AS SET FORTH IN THE APPROVED CONTROL
TECHNOLOGY PLAN.


19.           BY NO LATER THAN 180 DAYS FOLLOWING THE INITIAL START-UP OF EACH
PIECE OF CONTROL EQUIPMENT REQUIRED IN THE APPROVED CONTROL TECHNOLOGY PLAN,
EXCEPT THE FEED DRYER, MGP SHALL DEMONSTRATE THROUGH EMISSIONS TESTING OF EACH
EMISSIONS UNIT, AS SPECIFIED IN THE APPROVED CONTROL TECHNOLOGY PLAN, CONDUCTED
IN ACCORDANCE WITH AN IEPA AND U.S. EPA APPROVED TEST PROTOCOL, THAT IT HAS MET
THE REQUIRED DESTRUCTION EFFICIENCY AND/OR EMISSION LIMIT. IF THE APPROVED
CONTROL TECHNOLOGY PLAN INDICATES SUCH TESTING IS ALREADY COMPLETE, THE TEST
DOES NOT NEED TO BE REPEATED WITHIN THE 180 DAY PERIOD. BY NO LATER THAN 180
DAYS FOLLOWING THE INITIAL START-UP, OR WITHIN 60 DAYS OF ACHIEVING MAXIMUM
PRODUCTION RATE, WHICHEVER OCCURS FIRST, OF THE FEED DRYERS AS REQUIRED IN THE
APPROVED CONTROL TECHNOLOGY PLAN, MGP SHALL DEMONSTRATE THROUGH EMISSIONS
TESTING OF EACH FEED DRYER EMISSIONS UNIT MODIFIED OR CONSTRUCTED PURSUANT TO
THE APPROVED CONTROL TECHNOLOGY PLAN, AS SPECIFIED IN THE APPROVED CONTROL
TECHNOLOGY PLAN, CONDUCTED IN ACCORDANCE WITH AN IEPA AND U.S. EPA APPROVED TEST
PROTOCOL, THAT IT HAS MET THE REQUIRED DESTRUCTION EFFICIENCY AND/OR EMISSION
LIMIT. MGP SHALL RETEST THE

8


--------------------------------------------------------------------------------





FEED DRYERS MODIFIED OR CONSTRUCTED PURSUANT TO THE APPROVED CONTROL TECHNOLOGY
PLAN FOR VOCS, CO, PM, AND PM10 NO LESS THAN ANNUALLY FOR THE TWO YEARS
FOLLOWING THE EFFECTIVE DATE OF THIS CONSENT DECREE, AND AFTER THAT, BY PERMIT
REQUIREMENT. MGP SHALL RETEST ALL OTHER UNITS IN ACCORDANCE WITH THE PROVISIONS
OF ITS TITLE V PERMIT THAT ADDRESS PERFORMANCE TESTING.


20.           MGP SHALL RETAIN AT THE FACILITY ALL CONTROL TECHNOLOGY
PERFORMANCE CRITERIA MONITORING DATA AND RECORDS REQUIRED UNDER THE APPROVED
CONTROL TECHNOLOGY PLAN, AND SHALL MAKE ANY SUCH DATA AND RECORDS AVAILABLE TO
THE PLAINTIFFS UPON DEMAND AS SOON AS PRACTICABLE.


E.                                      RECORDKEEPING AND REPORTING REQUIREMENTS


21.           BEGINNING WITH THE FIRST FULL CALENDAR QUARTER FOLLOWING LODGING
OF THIS CONSENT DECREE, MGP SHALL SUBMIT WRITTEN REPORTS WITHIN 30 DAYS
FOLLOWING EACH CALENDAR QUARTER TO IEPA AND U.S. EPA THAT ITEMIZE CONSENT DECREE
REQUIREMENTS AND THE APPROVED CONTROL TECHNOLOGY PLAN REQUIREMENTS, THE
APPLICABLE DEADLINES, THE DATES THE TASKS WERE COMPLETED, UNIT EMISSIONS DATA
AND DATA TO SUPPORT MGP’S COMPLIANCE STATUS WITH THE TERMS OF THIS CONSENT
DECREE. REPORTS SHALL BE SENT TO THE ADDRESSES IDENTIFIED IN PARAGRAPH 56
(“NOTICE”).


22.           MGP SHALL PRESERVE AND RETAIN ALL RECORDS AND DOCUMENTS IN ITS
POSSESSION OR CONTROL, OR WHICH COME INTO ITS POSSESSION OR CONTROL, THAT ARE
SUBMITTED TO PLAINTIFF OR ILLINOIS AS PART OF THE REPORTING AND COMPLIANCE
REQUIREMENTS UNDER THIS PART, AND ALL UNDERLYING DATA USED AND/OR RELIED UPON
FOR THOSE SUBMITTALS, FOR A PERIOD OF THREE YEARS FOLLOWING THE TERMINATION OF
THIS CONSENT DECREE, UNLESS OTHER REGULATIONS REQUIRE THE RECORDS TO BE
MAINTAINED LONGER.

9


--------------------------------------------------------------------------------





23.           ALL NOTICES, REPORTS OR ANY OTHER SUBMISSIONS FROM MGP SHALL
CONTAIN THE FOLLOWING CERTIFICATION AND MAY BE SIGNED BY AN OWNER OR OPERATOR OF
THE COMPANY RESPONSIBLE FOR ENVIRONMENTAL MANAGEMENT AND COMPLIANCE:

“I certify under penalty of law that I have personally examined the information
submitted herein and that I have made a diligent inquiry of those individuals
immediately responsible for obtaining the information and that to the best of my
knowledge and belief, the information submitted herewith is true, accurate, and
complete. I am aware that there are significant penalties for submitting false
information, including the possibility of fine and imprisonment.”


VI. CIVIL PENALTY


24.           WITHIN THIRTY (30) CALENDAR DAYS OF ENTRY OF THIS CONSENT DECREE,
THE DEFENDANT SHALL PAY TO THE PLAINTIFFS A CIVIL PENALTY PURSUANT TO SECTION
113 OF THE ACT, 42 U.S.C. § 7413, IN THE AMOUNT OF ONE HUNDRED SEVENTY-ONE
THOUSAND AND EIGHT HUNDRED DOLLARS ($171,800).


25.           OF THE TOTAL PENALTY, $85,900, SHALL BE PAID TO THE UNITED STATES
BY ELECTRONIC FUNDS TRANSFER (“EFT”) TO THE UNITED STATES DEPARTMENT OF JUSTICE,
IN ACCORDANCE WITH CURRENT EFT PROCEDURES, REFERENCING THE USAO FILE NUMBER AND
DOJ CASE NUMBER 90-5-2-1-08180, AND THE CIVIL ACTION CASE NAME AND CASE NUMBER
OF THE DISTRICT OF ILLINOIS. THE COSTS OF SUCH EFT SHALL BE MGP’S
RESPONSIBILITY. PAYMENT SHALL BE MADE IN ACCORDANCE WITH INSTRUCTIONS PROVIDED
TO MGP BY THE FINANCIAL LITIGATION UNIT OF THE U.S. ATTORNEY’S OFFICE IN THE
DISTRICT OF ILLINOIS. ANY FUNDS RECEIVED AFTER 11:00 A.M. (EST) SHALL BE
CREDITED ON THE NEXT BUSINESS DAY. MGP SHALL PROVIDE NOTICE OF PAYMENT,
REFERENCING THE USAO FILE NUMBER AND DOJ CASE NUMBER 90-5-2-1-08180 AND THE
CIVIL ACTION CASE NAME AND CASE NUMBER, TO THE DEPARTMENT OF JUSTICE AND TO U.S.
EPA, AS PROVIDED IN PARAGRAPH 56 (“NOTICE”). THE TOTAL REMAINING AMOUNT, $85,900
IN CIVIL PENALTIES, SHALL BE PAID TO THE PLAINTIFF-INTERVENOR THE STATE OF
ILLINOIS, IN THE FORM OF

10


--------------------------------------------------------------------------------





A CERTIFIED CHECK PAYABLE TO THE ILLINOIS ENVIRONMENTAL PROTECTION AGENCY AND
DELIVERED TO:

Illinois Environmental Protection Agency
Fiscal Services Section
1021 North Grand Avenue East
P.O. Box 19276
Springfield, IL 62794-9276

Defendant’s Federal Employer’s Identification Number (“FEIN”) is 48-0911013 and
shall be set forth on each certified check or certified fund transfer.


26.           THE DEFENDANT SHALL PAY STATUTORY INTEREST ON ANY OVER DUE CIVIL
PENALTY OR STIPULATED PENALTY AMOUNT AT THE RATE SPECIFIED IN 31 U.S.C. § 3717.
UPON ENTRY OF THIS CONSENT DECREE, THIS CONSENT DECREE SHALL CONSTITUTE AN
ENFORCEABLE JUDGMENT FOR PURPOSES OF POST-JUDGMENT COLLECTION IN ACCORDANCE WITH
RULE 69 OF THE FEDERAL RULES OF CIVIL PROCEDURE, THE FEDERAL DEBT COLLECTION
PROCEDURE ACT, 28 U.S.C. § 3001-3308, AND OTHER APPLICABLE FEDERAL AND STATE
AUTHORITY. THE PLAINTIFFS SHALL BE DEEMED JUDGMENT CREDITORS FOR PURPOSES OF
COLLECTION OF ANY UNPAID AMOUNTS OF THE CIVIL AND STIPULATED PENALTIES AND
INTEREST.


27.           NO AMOUNT OF THE $171,800 CIVIL PENALTY TO BE PAID BY MGP SHALL BE
USED TO REDUCE ITS FEDERAL OR STATE TAX OBLIGATIONS.


VII. STIPULATED PENALTIES


28.           THE DEFENDANT SHALL PAY STIPULATED PENALTIES IN THE AMOUNTS SET
FORTH BELOW TO THE PLAINTIFFS, TO BE PAID 50 PERCENT TO THE UNITED STATES AND 50
PERCENT TO THE STATE FOR THE FOLLOWING:

(a).          for each day of failure to meet a deadline, including any modified
deadline agreed to in writing by the Plaintiffs, for installation of control
technology set

11


--------------------------------------------------------------------------------




forth in the Control Technology Plan or applying for a revised operating permit
under Paragraph 13:

1st through 30th day after deadline

 

$

800

 

31st through 60th day after deadline

 

$

1,200

 

Beyond 60th day

 

$

2,000

 

 

(b).          for failure to conduct a compliance test as required by Paragraph
19, per unit per day:

1st through 30th day after deadline

 

$

250

 

31st through 60th day after deadline

 

$

500

 

Beyond 60th day

 

$

1,000

 

 

(c).          for failure to demonstrate compliance with emission limits set
forth in the approved Control Technology Plan or emission limits set pursuant to
Part V Section C (“Emission Limits”): $500 per day per test for each pollutant.

(d).          for each failure to submit reports as required by Part V Section E
(“Recordkeeping and Reporting Requirements”) of this Consent Decree, per day per
report or notice:

1st through 30th day after deadline

 

$

250

 

31st through 60th day after deadline

 

$

500

 

Beyond 60th day

 

$

1,000

 

 

(e).          for failure to pay or escrow stipulated penalties, as specified in
Paragraphs 32 and 33 of this section, $500 per day per penalty demand.

(f).           for failure to notify the Plaintiffs pursuant to Paragraph 2 of
MGP’s sale or transfer of the Facility, $250 per day.

12


--------------------------------------------------------------------------------



29.           MGP SHALL PAY STIPULATED PENALTIES UPON WRITTEN DEMAND BY THE
PLAINTIFFS NO LATER THAN THIRTY (30) DAYS AFTER DEFENDANT RECEIVES SUCH DEMAND.
STIPULATED PENALTIES SHALL BE PAID TO THE PLAINTIFFS IN THE MANNER SET FORTH IN
PART VI (“CIVIL PENALTY”) OF THIS CONSENT DECREE.


30.           SHOULD MGP DISPUTE ITS OBLIGATION TO PAY PART OR ALL OF A
STIPULATED PENALTY, IT MAY AVOID THE IMPOSITION OF THE STIPULATED PENALTY FOR
FAILURE TO PAY A PENALTY DUE TO THE PLAINTIFFS BY PLACING THE DISPUTED AMOUNT
DEMANDED BY THE PLAINTIFFS, NOT TO EXCEED $20,000 FOR ANY GIVEN EVENT OR RELATED
SERIES OF EVENTS AT ANY ONE PLANT, IN A COMMERCIAL ESCROW ACCOUNT PENDING
RESOLUTION OF THE MATTER AND BY INVOKING THE DISPUTE RESOLUTION PROVISIONS OF
PART X WITHIN THE TIME PROVIDED IN PARAGRAPH 29 FOR PAYMENT OF STIPULATED
PENALTIES. IF THE DISPUTE IS THEREAFTER RESOLVED IN DEFENDANT’S FAVOR, THE
ESCROWED AMOUNT PLUS ACCRUED INTEREST SHALL BE RETURNED TO THE DEFENDANT.
OTHERWISE THE PLAINTIFFS SHALL BE ENTITLED TO THE ESCROWED AMOUNT THAT WAS
DETERMINED TO BE DUE BY THE COURT PLUS THE INTEREST THAT HAS ACCRUED ON SUCH
AMOUNT, WITH THE BALANCE, IF ANY, RETURNED TO THE DEFENDANT.


31.           THE PLAINTIFFS RESERVE THE RIGHT TO PURSUE ANY OTHER REMEDIES FOR
VIOLATIONS OF THIS CONSENT DECREE TO WHICH THEY ARE ENTITLED. THE PLAINTIFFS
WILL NOT SEEK STIPULATED PENALTIES AND CIVIL OR ADMINISTRATIVE PENALTIES FOR THE
SAME VIOLATION OF THE CONSENT DECREE. EITHER PLAINTIFF MAY, IN ITS UNREVIEWABLE
DISCRETION, WAIVE ALL OR ANY PORTION OF A STIPULATED PENALTY DUE TO IT UNDER
THIS CONSENT DECREE.


VIII. RIGHT OF ENTRY


32.           ANY AUTHORIZED REPRESENTATIVE OF THE U.S. EPA OR IEPA, OR AN
APPROPRIATE FEDERAL OR STATE AGENCY, INCLUDING INDEPENDENT CONTRACTORS, UPON
PRESENTATION OF PROPER CREDENTIALS, SHALL HAVE A RIGHT OF ENTRY UPON THE
PREMISES OF MGP’S FACILITY IDENTIFIED

13


--------------------------------------------------------------------------------





HEREIN AT PARAGRAPH 3(B) AT ANY REASONABLE TIME FOR THE PURPOSE OF MONITORING
COMPLIANCE WITH THE PROVISIONS OF THIS CONSENT DECREE, INCLUDING INSPECTING
FACILITY EQUIPMENT, AND INSPECTING AND COPYING ALL RECORDS MAINTAINED BY
DEFENDANT PURSUANT TO THIS CONSENT DECREE. NOTHING IN THIS CONSENT DECREE SHALL
LIMIT THE AUTHORITY OF U.S. EPA AND IEPA TO REQUEST AND OBTAIN RECORDS AND
INFORMATION MAINTAINED BY MGP, AND CONDUCT TESTS AND INSPECTIONS UNDER SECTION
114 OF THE ACT, 42 U.S.C. § 7414, AND ANY OTHER APPLICABLE STATE OR FEDERAL LAW.


IX. FORCE MAJEURE


33.           IF ANY EVENT OCCURS WHICH CAUSES OR MAY CAUSE A DELAY OR
IMPEDIMENT TO PERFORMANCE IN COMPLYING WITH ANY PROVISION OF THIS CONSENT
DECREE, DEFENDANT SHALL NOTIFY THE PLAINTIFFS IN WRITING AS SOON AS PRACTICABLE,
BUT IN ANY EVENT WITHIN TWENTY (20) BUSINESS DAYS OF WHEN DEFENDANT FIRST KNEW
OF THE EVENT OR SHOULD HAVE KNOWN OF THE EVENT BY THE EXERCISE OF DUE DILIGENCE.
IN THIS NOTICE DEFENDANT SHALL SPECIFICALLY REFERENCE THIS PARAGRAPH OF THIS
CONSENT DECREE AND DESCRIBE THE ANTICIPATED LENGTH OF TIME THE DELAY MAY
PERSIST, THE CAUSE OR CAUSES OF THE DELAY, AND THE MEASURES TAKEN OR TO BE TAKEN
BY DEFENDANT TO PREVENT OR MINIMIZE THE DELAY AND THE SCHEDULE BY WHICH THOSE
MEASURES WILL BE IMPLEMENTED. DEFENDANT SHALL ADOPT ALL REASONABLE MEASURES TO
AVOID OR MINIMIZE SUCH DELAYS.


34.           FAILURE BY DEFENDANT TO PROVIDE NOTICE TO PLAINTIFFS OF AN EVENT
WHICH CAUSES OR MAY CAUSE A DELAY OR IMPEDIMENT TO PERFORMANCE SHALL RENDER THIS
PART IX VOIDABLE BY THE PLAINTIFFS AS TO THE SPECIFIC EVENT FOR WHICH THE
DEFENDANT HAS FAILED TO COMPLY WITH SUCH NOTICE REQUIREMENT, AND, IF VOIDED, IS
OF NO EFFECT AS TO THE PARTICULAR EVENT INVOLVED.

14


--------------------------------------------------------------------------------





35.           PLAINTIFFS SHALL NOTIFY THE DEFENDANT IN WRITING REGARDING THE
DEFENDANT’S CLAIM OF A DELAY OR IMPEDIMENT TO PERFORMANCE AS SOON AS
PRACTICABLE, BUT IN ANY EVENT WITHIN THIRTY (30) DAYS OF RECEIPT OF THE FORCE
MAJEURE NOTICE PROVIDED UNDER PARAGRAPH 33. IF THE PLAINTIFFS AGREE THAT THE
DELAY OR IMPEDIMENT TO PERFORMANCE HAS BEEN OR WILL BE CAUSED BY CIRCUMSTANCES
BEYOND THE CONTROL OF THE DEFENDANT, INCLUDING ANY ENTITY CONTROLLED BY THE
DEFENDANT, AND THAT THE DEFENDANT COULD NOT HAVE PREVENTED THE DELAY BY THE
EXERCISE OF DUE DILIGENCE, THE PARTIES SHALL STIPULATE TO AN EXTENSION OF THE
REQUIRED DEADLINE(S) FOR ALL REQUIREMENT(S) AFFECTED BY THE DELAY BY A PERIOD
EQUIVALENT TO THE DELAY ACTUALLY CAUSED BY SUCH CIRCUMSTANCES. THE DEFENDANT
SHALL NOT BE LIABLE FOR STIPULATED PENALTIES FOR THE PERIOD OF ANY SUCH DELAY.


36.           IF THE PLAINTIFFS DO NOT ACCEPT THE DEFENDANT’S CLAIM THAT A DELAY
OR IMPEDIMENT TO PERFORMANCE IS CAUSED BY A FORCE MAJEURE EVENT, TO AVOID
PAYMENT OF STIPULATED PENALTIES, THE DEFENDANT MUST SUBMIT THE MATTER TO THIS
COURT FOR RESOLUTION WITHIN TWENTY (20) BUSINESS DAYS AFTER RECEIVING NOTICE OF
THE PLAINTIFFS’ POSITION, BY FILING A PETITION FOR DETERMINATION WITH THIS
COURT. ONCE THE DEFENDANT HAS SUBMITTED THIS MATTER TO THIS COURT, THE
PLAINTIFFS SHALL HAVE TWENTY (20) BUSINESS DAYS TO FILE A RESPONSE OR RESPONSES
TO SAID PETITION. IF THE DEFENDANT SUBMITS THE MATTER TO THIS COURT FOR
RESOLUTION AND THE COURT DETERMINES THAT THE DELAY OR IMPEDIMENT TO PERFORMANCE
HAS BEEN OR WILL BE CAUSED BY CIRCUMSTANCES BEYOND THE CONTROL OF THE DEFENDANT,
INCLUDING ANY ENTITY CONTROLLED BY THE DEFENDANT, AND THAT THE DEFENDANT COULD
NOT HAVE PREVENTED THE DELAY BY THE EXERCISE OF DUE DILIGENCE, THE DEFENDANT
SHALL BE EXCUSED AS TO THAT EVENT(S) AND DELAY (INCLUDING STIPULATED PENALTIES),
FOR A PERIOD OF TIME EQUIVALENT TO THE DELAY CAUSED BY SUCH CIRCUMSTANCES.

15


--------------------------------------------------------------------------------





37.           THE DEFENDANT SHALL BEAR THE BURDEN OF PROVING THAT ANY DELAY OF
ANY REQUIREMENT(S) OF THIS CONSENT DECREE WAS CAUSED BY OR WILL BE CAUSED BY
CIRCUMSTANCES BEYOND ITS CONTROL, INCLUDING ANY ENTITY CONTROLLED BY IT, AND
THAT THE DEFENDANT COULD NOT HAVE PREVENTED THE DELAY BY THE EXERCISE OF DUE
DILIGENCE. THE DEFENDANT SHALL ALSO BEAR THE BURDEN OF PROVING THE DURATION AND
EXTENT OF ANY DELAY(S) ATTRIBUTABLE TO SUCH CIRCUMSTANCES. AN EXTENSION OF ONE
COMPLIANCE DATE BASED ON A PARTICULAR EVENT MAY, BUT DOES NOT NECESSARILY,
RESULT IN AN EXTENSION OF A SUBSEQUENT COMPLIANCE DATE OR DATES.


38.           UNANTICIPATED OR INCREASED COSTS OR EXPENSES ASSOCIATED WITH THE
PERFORMANCE OF THE DEFENDANT’S OBLIGATIONS UNDER THIS CONSENT DECREE SHALL NOT
CONSTITUTE CIRCUMSTANCES BEYOND THE CONTROL OF THE DEFENDANT, OR SERVE AS A
BASIS FOR AN EXTENSION OF TIME UNDER THIS PART. HOWEVER, FAILURE OF A PERMITTING
AUTHORITY TO ISSUE A NECESSARY PERMIT IN A TIMELY FASHION IS AN EVENT OF FORCE
MAJEURE WHERE THE DEFENDANT HAS TAKEN ALL STEPS AVAILABLE TO IT TO OBTAIN THE
NECESSARY PERMIT INCLUDING BUT NOT LIMITED TO:

(a).          submitting a timely and complete permit application;

(b).          responding to requests for additional information by the
permitting authority in a timely fashion; and

(c).          prosecuting appeals of any disputed terms and conditions imposed
by the permitting authority in an expeditious fashion.


39.           NOTWITHSTANDING ANY OTHER PROVISION OF THIS CONSENT DECREE, THIS
COURT SHALL NOT DRAW ANY INFERENCES NOR ESTABLISH ANY PRESUMPTIONS ADVERSE TO
EITHER PARTY AS A RESULT OF DEFENDANT DELIVERING A NOTICE OF FORCE MAJEURE OR
THE PARTIES’ INABILITY TO REACH AGREEMENT.

16


--------------------------------------------------------------------------------





40.           AS PART OF THE RESOLUTION OF ANY MATTER SUBMITTED TO THIS COURT
UNDER THIS PART IX, THE PARTIES BY AGREEMENT, OR THIS COURT, BY ORDER, MAY IN
APPROPRIATE CIRCUMSTANCES EXTEND OR MODIFY THE SCHEDULE FOR COMPLETION OF WORK
UNDER THIS CONSENT DECREE TO ACCOUNT FOR THE DELAY IN THE WORK THAT OCCURRED AS
A RESULT OF ANY DELAY OR IMPEDIMENT TO PERFORMANCE AGREED TO BY THE PLAINTIFFS
OR APPROVED BY THIS COURT. DEFENDANT SHALL BE LIABLE FOR STIPULATED PENALTIES
FOR ITS FAILURE THEREAFTER TO COMPLETE THE WORK IN ACCORDANCE WITH THE EXTENDED
OR MODIFIED SCHEDULE.


X. DISPUTE RESOLUTION


41.           THE DISPUTE RESOLUTION PROCEDURE PROVIDED BY THIS PART X SHALL BE
THE EXCLUSIVE MEANS OF RESOLVING ANY DISPUTES ARISING UNDER THIS CONSENT DECREE,
INCLUDING BUT NOT LIMITED TO EMISSION LIMITS ESTABLISHED IN PART V SECTION C
(“EMISSION LIMITS”), EXCEPT AS OTHERWISE PROVIDED IN PART IX REGARDING FORCE
MAJEURE.


42.           ANY PARTY MAY INVOKE THE DISPUTE RESOLUTION PROCEDURE REQUIRED
HEREIN BY GIVING WRITTEN NOTICE TO THE OTHER PARTIES ADVISING OF A DISPUTE
PURSUANT TO THIS PART X. THE NOTICE SHALL DESCRIBE THE NATURE OF THE DISPUTE,
AND SHALL STATE THE NOTICING PARTY’S POSITION WITH REGARD TO SUCH DISPUTE. THE
PARTY RECEIVING SUCH A NOTICE SHALL ACKNOWLEDGE RECEIPT OF THE NOTICE AND THE
PARTIES SHALL EXPEDITIOUSLY SCHEDULE A MEETING TO DISCUSS THE DISPUTE INFORMALLY
NOT LATER THAN FOURTEEN (14) DAYS FROM THE RECEIPT OF SUCH NOTICE.


43.           DISPUTES SUBMITTED TO DISPUTE RESOLUTION SHALL, IN THE FIRST
INSTANCE, BE THE SUBJECT OF INFORMAL NEGOTIATIONS BETWEEN THE PARTIES. SUCH
PERIOD OF INFORMAL NEGOTIATIONS SHALL NOT EXTEND BEYOND THIRTY (30) CALENDAR
DAYS FROM THE DATE OF THE FIRST MEETING BETWEEN REPRESENTATIVES OF THE
PLAINTIFFS AND THE DEFENDANT, UNLESS THE PARTIES’ REPRESENTATIVES AGREE TO
SHORTEN OR EXTEND THIS PERIOD.

17


--------------------------------------------------------------------------------





44.           IN THE EVENT THAT THE PARTIES ARE UNABLE TO REACH AGREEMENT DURING
SUCH INFORMAL NEGOTIATION PERIOD, THE PLAINTIFFS SHALL PROVIDE THE DEFENDANT
WITH A WRITTEN SUMMARY OF THEIR POSITION REGARDING THE DISPUTE. THE POSITION
ADVANCED BY THE PLAINTIFFS SHALL BE CONSIDERED BINDING UNLESS, WITHIN THIRTY
(30) CALENDAR DAYS OF THE DEFENDANT’S RECEIPT OF THE WRITTEN SUMMARY OF THE
PLAINTIFFS POSITION, THE DEFENDANT FILES WITH THIS COURT A PETITION WHICH
DESCRIBES THE NATURE OF THE DISPUTE, AND INCLUDES A STATEMENT OF THE DEFENDANT’S
POSITION AND ANY SUPPORTING DATA, ANALYSIS, AND/OR DOCUMENTATION RELIED ON BY
THE DEFENDANT. THE PLAINTIFFS SHALL RESPOND TO THE PETITION WITHIN THIRTY (30)
CALENDAR DAYS OF FILING.


45.           WHERE THE NATURE OF THE DISPUTE IS SUCH THAT A MORE TIMELY
RESOLUTION OF THE ISSUE IS REQUIRED, THE TIME PERIODS SET OUT IN THIS PART X MAY
BE SHORTENED UPON MOTION OF ONE OF THE PARTIES TO THE DISPUTE.


46.           NOTWITHSTANDING ANY OTHER PROVISION OF THIS CONSENT DECREE, IN
DISPUTE RESOLUTION, THIS COURT SHALL NOT DRAW ANY INFERENCES NOR ESTABLISH ANY
PRESUMPTIONS ADVERSE TO EITHER PARTY AS A RESULT OF INVOCATION OF THIS PART X OR
THE PARTIES’ INABILITY TO REACH AGREEMENT. THE FINAL POSITION OF THE PLAINTIFFS
SHALL BE UPHELD BY THE COURT IF SUPPORTED BY SUBSTANTIAL EVIDENCE IN THE RECORD
AS IDENTIFIED BY ALL THE PARTIES.


47.           AS PART OF THE RESOLUTION OF ANY DISPUTE SUBMITTED TO DISPUTE
RESOLUTION, THE PARTIES, BY AGREEMENT, OR THIS COURT, BY ORDER, MAY, IN
APPROPRIATE CIRCUMSTANCES, EXTEND OR MODIFY THE SCHEDULE FOR COMPLETION OF WORK
UNDER THIS CONSENT DECREE TO ACCOUNT FOR THE DELAY IN THE WORK THAT OCCURRED AS
A RESULT OF DISPUTE RESOLUTION. DEFENDANT SHALL BE LIABLE FOR STIPULATED
PENALTIES FOR ITS FAILURE THEREAFTER TO COMPLETE THE WORK IN ACCORDANCE WITH THE
EXTENDED OR MODIFIED SCHEDULE.

18


--------------------------------------------------------------------------------





XI. GENERAL PROVISIONS


48.           EFFECT OF SETTLEMENT. THIS CONSENT DECREE IS NOT A PERMIT;
COMPLIANCE WITH ITS TERMS DOES NOT GUARANTEE COMPLIANCE WITH ANY APPLICABLE
FEDERAL, STATE OR LOCAL LAWS OR REGULATIONS. TO THE EXTENT THAT THE TERMS OF
THIS CONSENT DECREE CONFLICT WITH THE TERMS OF ANY AIR QUALITY PERMIT, THE TERMS
OF THIS CONSENT DECREE SHALL CONTROL DURING THE EFFECTIVE PERIOD OF THE CONSENT
DECREE.


49.           RESOLUTION OF CLAIMS. SATISFACTION OF ALL OF THE REQUIREMENTS OF
THIS CONSENT DECREE CONSTITUTES FULL SETTLEMENT OF AND SHALL RESOLVE ALL PAST
CIVIL AND ADMINISTRATIVE LIABILITY OF THE DEFENDANT TO THE PLAINTIFFS FOR THE
VIOLATIONS ALLEGED IN THE UNITED STATES’ AND PLAINTIFF-INTERVENOR’S COMPLAINTS
AND OCCURRING THROUGH THE LODGING DATE OF THIS CONSENT DECREE.


50.           RESERVATION OF SPECIFIC CLAIMS. THE RELEASE OF LIABILITY GRANTED
BY THIS CONSENT DECREE UNDER PARAGRAPH 49 ABOVE SPECIFICALLY EXCLUDES PENDING
CLAIMS IN THE STATE OF ILLINOIS REGARDING ALLEGED VIOLATIONS AT THE PEKIN
FACILITY WHICH ARE ADDRESSED BY ILLINOIS ADMINISTRATIVE CASE NUMBER PCB 97-179,
AND PLAINTIFF-INTERVENOR EXPRESSLY RESERVES ITS RIGHTS TO PROCEED WITH THOSE
CLAIMS.


51.           OTHER LAWS. EXCEPT AS SPECIFICALLY PROVIDED BY THIS CONSENT
DECREE, NOTHING IN THIS CONSENT DECREE SHALL RELIEVE DEFENDANT OF ITS OBLIGATION
TO COMPLY WITH ALL APPLICABLE FEDERAL, STATE AND LOCAL LAWS AND REGULATIONS.
SUBJECT TO PARAGRAPHS 31, 49 AND 50, NOTHING CONTAINED IN THIS CONSENT DECREE
SHALL BE CONSTRUED TO PREVENT OR LIMIT THE UNITED STATES’ OR ILLINOIS’ RIGHTS TO
OBTAIN PENALTIES OR INJUNCTIVE RELIEF UNDER THE ACT OR OTHER FEDERAL, STATE OR
LOCAL STATUTES OR REGULATIONS, INCLUDING BUT NOT LIMITED TO, SECTION 303 OF THE
ACT, 42 U.S.C. § 7603.

19


--------------------------------------------------------------------------------





52.           THIRD PARTIES. EXCEPT AS OTHERWISE PROVIDED BY LAW, THIS CONSENT
DECREE DOES NOT LIMIT, ENLARGE OR AFFECT THE RIGHTS OF ANY PARTY TO THIS CONSENT
DECREE AS AGAINST ANY THIRD PARTIES. NOTHING IN THIS CONSENT DECREE SHOULD BE
CONSTRUED TO CREATE ANY RIGHTS, OR GRANT ANY CAUSE OF ACTION, TO ANY PERSON NOT
A PARTY TO THIS CONSENT DECREE.


53.           COSTS. EACH PARTY TO THIS CONSENT DECREE SHALL BEAR ITS OWN COSTS
AND ATTORNEYS’ FEES THROUGH THE DATE OF ENTRY OF THIS CONSENT DECREE.


54.           PUBLIC DOCUMENTS. ALL INFORMATION AND DOCUMENTS SUBMITTED BY THE
DEFENDANT TO THE PLAINTIFFS PURSUANT TO THIS CONSENT DECREE SHALL BE SUBJECT TO
PUBLIC INSPECTION, UNLESS, IDENTIFIED AT THE TIME OF SUBMISSION AND PROPERLY
SUPPORTED BY THE DEFENDANT IN RESPONSE TO ANY CHALLENGE, AS SUBJECT TO LEGAL
PRIVILEGES OR AS BUSINESS CONFIDENTIAL BY THE DEFENDANT IN ACCORDANCE WITH 40
C.F.R. PART 2 AND APPLICABLE STATE LAW.


55.           PUBLIC COMMENTS - FEDERAL APPROVAL. THE PARTIES AGREE AND
ACKNOWLEDGE THAT FINAL APPROVAL BY THE UNITED STATES AND ENTRY OF THIS CONSENT
DECREE ARE SUBJECT TO THE REQUIREMENTS OF 28 C.F.R. § 50.7, WHICH PROVIDES FOR
NOTICE OF THE LODGING OF THIS CONSENT DECREE IN THE FEDERAL REGISTER, AN
OPPORTUNITY FOR PUBLIC COMMENT, AND CONSIDERATION OF ANY COMMENTS. THE UNITED
STATES RESERVES THE RIGHT TO WITHDRAW OR WITHHOLD CONSENT IF THE COMMENTS
REGARDING THIS CONSENT DECREE DISCLOSE FACTS OR CONSIDERATIONS WHICH INDICATE
THAT THIS CONSENT DECREE IS INAPPROPRIATE, IMPROPER OR INADEQUATE. THE DEFENDANT
AND THE PLAINTIFF-INTERVENOR CONSENT TO THE ENTRY OF THIS CONSENT DECREE.


56.           NOTICE. UNLESS OTHERWISE PROVIDED HEREIN, NOTIFICATIONS TO OR
COMMUNICATIONS WITH THE UNITED STATES, U.S. EPA, IEPA OR THE DEFENDANT SHALL BE

20


--------------------------------------------------------------------------------





DEEMED SUBMITTED ON THE DATE THEY ARE POSTMARKED AND SENT EITHER BY OVERNIGHT
RECEIPT MAIL SERVICE OR BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED. EXCEPT AS OTHERWISE PROVIDED HEREIN, WHEN WRITTEN NOTIFICATION TO OR
COMMUNICATION WITH THE UNITED STATES, U.S. EPA, IEPA OR THE DEFENDANT IS
REQUIRED BY THE TERMS OF THIS CONSENT DECREE, IT SHALL BE ADDRESSED AS FOLLOWS:

As to the United States:

Chief
Environmental Enforcement Section
Environment and Natural Resources Division
U.S. Department of Justice
P.O. Box 7611, Ben Franklin Station
Washington, DC 20044-7611

As to the U.S. EPA:

Director, Air Enforcement Division
U.S. Environmental Protection Agency
Ariel Rios Building
1200 Pennsylvania Avenue, N.W.
Mail Code 2242-A
Washington, DC 20004

Region 5:

Compliance Tracker
Air Enforcement Branch, AE-17J
U.S. EPA, Region 5
77 W. Jackson Blvd.
Chicago, IL 60604

As to MGP Ingredients of Illinois, Inc.:

Robert Taphorn
MGP Ingredients of Illinois, Inc.
1301 S. Front Street
Pekin, IL 61555

and

21


--------------------------------------------------------------------------------




(Counsel for MGP)

Amy L. Wachs
Husch & Eppenberger, L.L.C.
190 Carondelet Plaza
Suite 600
St. Louis, MO 63105

As to Plaintiff-Intervenor the State of Illinois:

Julie K. Armitage
Illinois Environmental Protection Agency
Compliance and Enforcement Section, Manager
1021 North Grand Avenue East
Springfield, Illinois 62794

and

(Illinois Attorney General’s Office)

Jane McBride
Assistant Attorney General
Office of the Attorney General
500 South Second Street
Springfield, IL 62706


57.           CHANGE OF NOTICE RECIPIENT. ANY PARTY MAY CHANGE EITHER THE NOTICE
RECIPIENT OR THE ADDRESS FOR PROVIDING NOTICES TO IT BY SERVING ALL OTHER
PARTIES WITH A NOTICE SETTING FORTH SUCH NEW NOTICE RECIPIENT OR ADDRESS.


58.           MODIFICATION. THERE SHALL BE NO MODIFICATION OF THIS CONSENT
DECREE WITHOUT WRITTEN AGREEMENT OF ALL THE PARTIES. THERE SHALL BE NO MATERIAL
MODIFICATION OF THIS CONSENT DECREE WITHOUT THE WRITTEN AGREEMENT OF THE PARTIES
AND BY ORDER OF THE COURT. PRIOR TO COMPLETE TERMINATION OF THE REQUIREMENTS OF
THIS CONSENT DECREE PURSUANT TO PARAGRAPH 60, THE PARTIES MAY, UPON MOTION TO
THE COURT, SEEK TO TERMINATE PROVISIONS OF THIS CONSENT DECREE.


59.           CONTINUING JURISDICTION. THE COURT RETAINS JURISDICTION OF THIS
CASE AFTER ENTRY OF THIS CONSENT DECREE TO ENFORCE COMPLIANCE WITH THE TERMS AND
CONDITIONS OF THIS

22


--------------------------------------------------------------------------------





CONSENT DECREE AND TO TAKE ANY ACTION NECESSARY OR APPROPRIATE FOR ITS
INTERPRETATION, CONSTRUCTION, EXECUTION, OR MODIFICATION.


XII. TERMINATION


60.           THIS CONSENT DECREE SHALL BE SUBJECT TO TERMINATION UPON MOTION BY
ANY PARTY AFTER THE DEFENDANT HAS SATISFIED ALL REQUIREMENTS OF THIS CONSENT
DECREE AND HAS OPERATED THE CONTROL TECHNOLOGIES IDENTIFIED IN THE APPROVED
CONTROL TECHNOLOGY PLAN IN COMPLIANCE WITH THE EMISSION LIMITS ESTABLISHED UNDER
THIS CONSENT DECREE FOR 12 MONTHS. AT SUCH TIME, IF THE DEFENDANT BELIEVES THAT
IT IS IN COMPLIANCE WITH THE REQUIREMENTS OF THIS CONSENT DECREE, AND HAS PAID
THE CIVIL PENALTY AND ANY STIPULATED PENALTIES REQUIRED BY THIS CONSENT DECREE,
THEN THE DEFENDANT SHALL SO CERTIFY TO THE PLAINTIFFS, AND UNLESS THE PLAINTIFFS
OBJECT IN WRITING WITH SPECIFIC REASONS WITHIN FORTY-FIVE (45) DAYS OF RECEIPT
OF THE CERTIFICATION, THE COURT SHALL ORDER THAT THIS CONSENT DECREE BE
TERMINATED ON DEFENDANT’S MOTION. IF THE UNITED STATES OR ILLINOIS OBJECTS TO
THE DEFENDANT’S CERTIFICATION, THEN THE MATTER SHALL BE SUBMITTED FOR RESOLUTION
UNDER PART X (“DISPUTE RESOLUTION”) OF THIS CONSENT DECREE. IN SUCH CASE, THE
DEFENDANT SHALL BEAR THE BURDEN OF PROVING THAT THIS CONSENT DECREE SHOULD BE
TERMINATED.

So ordered in accordance with the foregoing this 19th day of April, 200[6].

/s/ Michael M. Mihm



United States District Court Judge

 

Central District of Illinois

 

23


--------------------------------------------------------------------------------


U.S. and the State of Illinois v. MGP, Ingredients of Illinois, Inc.

FOR PLAINTIFF, UNITED STATES OF AMERICA:

s/: Sue Ellen Wooldridge
Sue Ellen Wooldridge
Assistant Attorney General
Environment and Natural Resources Division
U.S. Department of Justice
10th & Pennsylvania Avenue, N.W.
Washington, DC 20530

Date December 5, 2005

 

 

s/: William D. Brighton
William D. Brighton
Assistant Chief
Environment and Natural Resources Division
U.S. Department of Justice
1425 New York Avenue, N.W.
Washington, DC 20005

Date December 14, 2005

 


--------------------------------------------------------------------------------




U.S. and the State of Illinois v. MGP, Ingredients of Illinois, Inc.

RODGER A. HEATON
United States Attorney
Central District of Illinois

 

 

 

s/: GERARD A. BROST
BY: Gerard A. Brost
Assistant U.S. Attorney
Peoria Division
One Technology Plaza
211 Fulton Street, Suite 400
Peoria, Illinois 61602

Date December 21, 2005

 


--------------------------------------------------------------------------------




U.S. and the State of Illinois v. MGP, Ingredients of Illinois, Inc.

FOR U.S. ENVIRONMENTAL PROTECTION AGENCY:

s/: Granta Y. Nakayama
Granta Y. Nakayama
Assistant Administrator
Office of Enforcement and Compliance Assurance
U.S. Environmental Protection Agency
Ariel Rios Building
1200 Pennsylvania Avenue, N.W.
Washington, DC 20460

Date December 14, 2005

 


--------------------------------------------------------------------------------




U.S. and the State of Illinois v. MGP, Ingredients of Illinois, Inc.

FOR THE PLAINTIFF-INTERVENOR, THE STATE OF ILLINOIS

s/: Thomas Davis
Illinois Attorney General’s Office
Thomas Davis, Chief
Environmental Bureau
Office of the Attorney General
500 South Second Street
Springfield, IL 62706

Date September 27, 2005

 

 

s/: William Ingersoll
William Ingersoll
Illinois Environmental Protection Agency
Chief Legal Counsel
1021 North Grand Avenue East
Springfield, Illinois 62794

Date October 19, 2005

 


--------------------------------------------------------------------------------




U.S. and the State of Illinois v. MGP, Ingredients of Illinois, Inc.

FOR DEFENDANT, MGP INGREDIENTS OF ILLINOIS, INC.:

s/: David L. Wilbur
David L. Wilbur,
General Manager
MGP Ingredients of Illinois, Inc.

Date September 22, 2005

 


--------------------------------------------------------------------------------


 

CONTROL TECHNOLOGY PLAN

June 30, 2005

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

1.0 [a06-9877_1ex10d1.htm#a1_0Introduction_235451]

 

INTRODUCTION [a06-9877_1ex10d1.htm#a1_0Introduction_235451]

 

1-1

 

 

 

 

 

 

 

2.0 [a06-9877_1ex10d1.htm#a2_0EmissionUnitsRequiringPolluti_235519]

 

EMISSION UNITS REQUIRING POLLUTION CONTROL EQUIPMENT
[a06-9877_1ex10d1.htm#a2_0EmissionUnitsRequiringPolluti_235519]

 

2-1

 

 

 

 

 

 

 

3.0 [a06-9877_1ex10d1.htm#a3_0EngineeringDesignCriteriaForP_235542]

 

ENGINEERING DESIGN CRITERIA FOR POLLUTION CONTROL EQUIPMENT
[a06-9877_1ex10d1.htm#a3_0EngineeringDesignCriteriaForP_235542]

 

3-1

 

 

 

 

 

 

 

4.0 [a06-9877_1ex10d1.htm#a4_0ProposedEmissionLimitsFromPol_235603]

 

PROPOSED EMISSION LIMITS FROM POLLUTION CONTROL EQUIPMENT
[a06-9877_1ex10d1.htm#a4_0ProposedEmissionLimitsFromPol_235603]

 

4-1

 

 

 

 

 

 

 

 

 

4.1 [a06-9877_1ex10d1.htm#a4_1AlternateOperatingScenarios_235621]

Alternate Operating Scenarios
[a06-9877_1ex10d1.htm#a4_1AlternateOperatingScenarios_235621]

 

4-3

 

 

 

 

 

 

 

 

 

 

4.2 [a06-9877_1ex10d1.htm#a4_2InterimOperatingScenario_235636]

Interim Operating Scenario
[a06-9877_1ex10d1.htm#a4_2InterimOperatingScenario_235636]

 

4-4

 

 

 

 

 

 

 

5.0 [a06-9877_1ex10d1.htm#a5_0PollutionControlEquipmentInst_235656]

 

POLLUTION CONTROL EQUIPMENT INSTALLATION SCHEDULE
[a06-9877_1ex10d1.htm#a5_0PollutionControlEquipmentInst_235656]

 

5-1

 

 

 

 

 

 

 

6.0 [a06-9877_1ex10d1.htm#a6_0ProposedMonitoringParametersF_235716]

 

PROPOSED MONITORING PARAMETERS FOR POLLUTION CONTROL DEVICES
[a06-9877_1ex10d1.htm#a6_0ProposedMonitoringParametersF_235716]

 

6-1

 

 

 

 

 

 

 

7.0 [a06-9877_1ex10d1.htm#a7_0PollutionControlDevicePerform_235748]

 

POLLUTION CONTROL DEVICE PERFORMANCE TEST SCHEDULE AND TEST METHODS USED
[a06-9877_1ex10d1.htm#a7_0PollutionControlDevicePerform_235748]

 

7-1

 

 

 

 

 

 

 

8.0 [a06-9877_1ex10d1.htm#a8_0FugitiveDustEmissionControlPr_235808]

 

FUGITIVE DUST EMISSION CONTROL PROGRAM
[a06-9877_1ex10d1.htm#a8_0FugitiveDustEmissionControlPr_235808]

 

8-1

 

 

 

 

 

 

 

9.0

 

PAVED ROADWAY SITE PLAN

 

9-1

 

 

i


--------------------------------------------------------------------------------


1.0 INTRODUCTION.

MGP Ingredients of Illinois, Inc. has entered into a consent decree with the
United States and the State of Illinois that requires MGP Ingredients of
Illinois, Inc. to implement a program of compliance at the corn dry mill ethanol
plant it operates in Pekin, Illinois. MGP Ingredients of Illinois, Inc. prepared
and submitted this Control Technology Plan (CTP) as an integral part of the
consent decree. This CTP fulfills the requirements of the consent decree and has
been reviewed and approved by the US Environmental Protection Agency (USEPA) and
the Illinois Environmental Protection Agency (IEPA) as part of the consent
decree.

The CTP includes the following items:

·                                          Identification of all units to be
controlled;

·                                          Engineering design criteria for all
the controls capable of meeting the emission levels required by Part V of the
Consent Decree;

·                                          Emission limits and controlled outlet
concentrations for each pollutant as appropriate;

·                                          A schedule for expedited installation
with specific milestones applicable on a unit-by-unit basis;

·                                          Monitoring parameters for all control
equipment and parameter ranges;

·                                          Identification of all units to be
emission tested under Paragraph 11 of the Consent Decree and schedule for
initial tests and retest;

·                                          The test methods that will be used to
demonstrate compliance with the emissions levels set forth by the Consent
Decree;

·                                          Program for minimization of fugitive
dust emissions from facility operations.

1-1


--------------------------------------------------------------------------------


2.0 EMISSION UNITS REQUIRING POLLUTION CONTROL EQUIPMENT

The following emission units, fugitive sources, and control equipment have been
designated as affected units in the consent decree and have emission limits
requiring pollution control technology.

Unit Description

 

Control Equipment Description

 

 

 

Prefermentation Tank #400

 

Fermentation Scrubber #405

 

 

 

Fermentation Tank #410

 

 

Fermentation Tank #420

 

 

Fermentation Tank #430

 

 

Fermentation Tank #415

 

Fermentation Scrubber #451

Fermentation Tank #425

 

 

Fermentation Tank #435

 

 

Fermentation Tank #440

 

 

Beerwell Tank #445

 

 

 

 

 

Distillation

 

Distillation Scrubber #501

 

 

 

De-Gasser

 

Degasser Scrubber #561

 

 

 

DDGS Dryer #6000

 

Internal Thermal Oxidizer

 

 

 

DDGS Dryers #660

 

Thermal Oxidizer/Replace dryer(s) with add-on thermal

DDGS Dryers #650

 

oxidizer or with dryer equipped with an internal thermal oxidizer such as the
Swiss Control Eco-Dry System

 

 

 

Ethanol Truck Loadout

 

Vapor Combustion Unit

 

 

 

Rail & Barge Loadout

 

Dedicated Fleet

 

 

 

Valve, Flange, and Seal Fugitive Emissions

 

LDAR Program under 40 CFR 60 Subpart VV

 

2-1


--------------------------------------------------------------------------------


3.0 ENGINEERING DESIGN CRITERIA FOR POLLUTION CONTROL EQUIPMENT

After identifying the affected units that require installation of air pollution
control technology, MGP Ingredients conducted a design and engineering review of
each unit to select the pollution control technology that would achieve the
emission level reductions identified in the consent decree.

Process Description

 

Control Device
Description

 

Operating
Parameters

Prefermentation

 

Packed Bed Scrubber — Scrubber #405 (existing)

 

Water flow rate > 30 GPM

 

 

 

 

 

Fermentation

 

Packed Bed Scrubber — Scrubber #451 (existing)

 

Water flow rate > 45 GPM

 

 

 

 

 

Distillation

 

Packed Bed Scrubber — Scrubber #501 (existing)

 

Water flow rate > 3 GPM

 

 

 

 

 

Degasser

 

Packed Bed Scrubber — Scrubber #561 (existing)

 

Water flow rate > 17 GPM

 

 

 

 

 

DDGS Dryer #6000

 

Internal Thermal Oxidizer (existing)

 

> 1500°F

 

 

 

 

 

DDGS Dryers #650 & #660

 

Thermal Oxidizer(s) or New dryer(s) with thermal oxidizer(s) or internal thermal
oxidizer (proposed)

 

> 1500°F

 

 

 

 

 

Dedicated Fleet

 

Submerged Loading (existing)

 

Not Applicable

 

 

 

 

 

Ethanol Truck Loadout

 

Vapor Combustion Unit (existing)

 

Presence of Pilot Flame

 

3-1


--------------------------------------------------------------------------------




The following flow diagram presents the affected units and associated control
technology as determined by the results of engineering design criteria.

[g98771ko01i001.jpg]

3-2


--------------------------------------------------------------------------------


4.0 PROPOSED EMISSION LIMITS FROM POLLUTION CONTROL EQUIPMENT

The consent decree specifies the emission reductions or emission limits
allowable for each affected unit. After evaluating the pollution control
technology engineering and design, MGP Ingredients of Illinois, Inc. agrees to
meet the following emission limits.

Unless otherwise stated, all controlled emission limitations apply at all times
except during periods when the process equipment is not operating or if the
construction or operating permit contains alternative limits for startup,
shutdowns or malfunction, at which point the permit provisions shall prevail.

Any deviations from the requirements of section 4.0, 4.1 and/or 4.2 shall be
reported in quarterly reports and as required by state or federal regulations.

4-1


--------------------------------------------------------------------------------




 

Process Description

 

Control Device
Description

 

Pollutant

 

Emission Rate

Prefermentation

 

Packed Bed Scrubber #405

 

VOC

 

95% reduction or not to exceed 20 ppm if inlet concentration is less than 200
ppm

 

 

 

 

 

 

 

Fermentation

 

Packed Bed Scrubber #451

 

VOC

 

97.5% reduction

 

 

 

 

 

 

 

Distillation

 

Packed Bed Scrubber #501

 

VOC

 

95% reduction or not to exceed

 

 

 

 

 

 

20 ppm if inlet concentration

Degasser

 

Packed Bed Scrubber #561

 

VOC

 

is less than 200 ppm

 

 

 

 

 

 

 

DDGS Dryer #6000

 

Internal Thermal Oxidizer /

 

CO

 

90% reduction or emissions no higher than

 

 

Replacement Dryer(s) with

 

 

 

100 PPM

 

 

Internal Thermal Oxidizer

 

 

 

 

DDGS Dryers #650 & #660

 

or Thermal Oxidizer*

 

PM

 

0.01 gr/dscf

 

 

 

 

 

 

 

 

 

 

 

VOC

 

95% reduction of VOC or emissions no higher

 

 

 

 

 

 

than 10 ppm

 

 

 

 

 

 

 

 

 

 

 

NOx

 

0.15lb/mmbtu*

 

 

 

 

 

 

 

Ethanol Truck Loadout

 

Vapor Combustion Unit

 

VOC

 

95% reduction of VOC

 

*The NOx limit of 0.15 lb/mmbtu applies to a feed dryer with an internal thermal
oxidizer, as present in the DDGS Dryer #6000 and proposed by MGP to replace
existing DDGS. Dryers #650 and #660. If MGP decides to replace DDGS Dryer #650
and #660 with new dryer(s) equipped with add-on thermal oxidation (or retrofit
add-on thermal oxidizers to the existing dryers), the NOx limit for the dryer
burner is 0.04 lb/mmbtu. For this purpose, compliance may be determined for the
dryer without the oxidizer, i.e., NOx emissions in the ductwork prior to the
oxidizer and only the heat input to the dryer burner, or at MGP’s option, for
the dryer as a whole, i.e., NOx at the stack and the actual heat input to the
burners in the dryer and the thermal oxidizer.

4-2


--------------------------------------------------------------------------------




4.1 Alternate Operating Scenarios

The facility may continue to operate and produce wet cake during periods of
dryer control device downtime.

If thermal oxidizer for existing dryers DDGS Dryer 660 and DDGS Dryer 650 is
installed there will be no more than 50 hours per year for bake-out of the
Regenerative Thermal Oxidizer (RTO) with each individual bake-out lasting no
longer than 12 hours while the dryers are in operation. Off-line RTO
regeneration while the associated dryers are shutdown is not included in these
operating limitations. MGP may petition USEPA and IEPA to adjust these operating
limitations for a specific RTO based on operating experience with the RTO and
the dryers on which the RTO is installed. Changes to these regeneration hour
limitations shall be considered non-material modifications under paragraph 57 of
the Consent Decree, provided MGP obtains written approval of the change(s) from
USEPA and IEPA.

4-3


--------------------------------------------------------------------------------




4.2          Interim Operating Scenario

If MGP continues to pursue installation of a replacement dryer, Dryers 650 and
D660 will continue to operate during construction of the new dryer. Once the new
dryer is installed Dryers D650 and D660 will continue to operate as standby
dryers for a period of one (1) year from the official start up date of the new
dryer. At this time, MGP will physically disable D650 and D660 by removing the
fuel and preventing wet feed supply to the dryers.

MGP will operate Dryers D650 and D660 in their present configuration to minimize
PM emissions to the greatest extent reasonably possible.

MGP will not operate D650 and D660 in conjunction with the new dryer and the
existing Swiss-combi dryer to facilitate increased feed production by the plant
beyond 851 tons per day. Total feed production by the plant during the day when
existing feed dryers D650 and D660 operate shall not exceed 851 tons per day.
MGP will maintain daily records documenting compliance with the above mentioned
limit.

4-4


--------------------------------------------------------------------------------


5.0 POLLUTION CONTROL EQUIPMENT INSTALLATION SCHEDULE

The following table presents the schedule for procurement, installation and
startup of new control equipment specified by this plan for DDGS Dryers D650 and
D660. MGP’s preferred approach for these dryers, which it is currently pursuing,
is installation of a replacement feed dryer with an internal thermal oxidizer.
The schedule also addresses other approaches to the dryers, i.e., replacement of
dryers with new dryers equipped with add-on thermal oxidizers or retrofit of
thermal oxidizers to the existing dryers.

 

Replacement Dryer
with Internal
Thermal Oxidizer or
Thermal Oxidizer

Apply for Construction Permit

 

June 1st 2004

 

 

 

Construction Permit Issuance

 

Actual Date (a)

 

 

 

Order Equipment

 

Permit Date plus 90 days (b)

 

 

 

Commence On-Site Construction

 

Permit Date plus 12 months (b)

 

 

 

Startup

 

Permit Date plus 23 months (b)

 

a).            Actual date of issuance of the Construction Permit, or the date
the permit becomes effective, if the permit is not effective when issued. MGP
shall take reasonable efforts to support the expeditious issuance of the
Construction Permit by the Illinois EPA. The expected date for this to occur is
July 15, 2005.

b).           Specific dates will be set based on actual date a construction
permit is issued or becomes effective, if the permit is not effective when
issued. The project is expected to be complete by December 31, 2007, or later,
depending on the issuance date of the construction permit.

5-1


--------------------------------------------------------------------------------


6.0 PROPOSED MONITORING PARAMETERS FOR POLLUTION CONTROL DEVICES

Unit/Control
Description

 

Parameter
Monitored

 

Operating Range

 

Monitoring
Frequency

Prefermentation/ Scrubber #405

 

Water flow rate

 

> 30 GPM

 

Daily when operating

 

 

 

 

 

 

 

Fermentation/ Scrubber #451

 

Water flow rate

 

> 45 GPM

 

Daily when operating

 

 

 

 

 

 

 

Distillation/ Scrubber #501

 

Water flow rate

 

> 3 GPM

 

Daily when operating

 

 

 

 

 

 

 

Degasser/ Scrubber #561

 

Water flow rate

 

> 17 GPM

 

Daily when operating

 

 

 

 

 

 

 

DDGS Dryer #6000/ Internal Thermal Oxidizer

 

Temperature Combustion Chamber

 

> 1500°F

 

Daily when operating

 

 

 

 

 

 

 

DDGS Dryer #650 & #660/Thermal Oxidizer or Eco-Dry System with Internal Thermal
Oxidizer

 

Temperature Combustion Chamber

 

> 1500°F

 

Daily when operating

 

 

 

 

 

 

 

Ethanol Truck Loadout/Vapor Combustion Unit

 

Flame Present

 

Per 40 CFR 60.18(f)(2)

 

Daily when operating

 

 

 

 

 

 

 

Valve, Flange, and Seal Fugitive Emissions

 

As described in 40 CFR 60 Subpart VV: Standards of Performance for Equipment
Leaks of VOC in the Synthetic Organic Chemicals Manufacturing industry

 

A described in 40 CFR 60 Subpart VV: Standards of Performance for Equipment
Leaks of VOC in the Synthetic Organic Chemicals Manufacturing industry

 

As described in 40 CFR 60 Subpart VV: Standards of Performance for Equipment
Leaks of VOC in the Synthetic Organic Chemicals Manufacturing industry

 

6-1


--------------------------------------------------------------------------------


7.0 POLLUTION CONTROL DEVICE PERFORMANCE TEST SCHEDULE AND TEST METHODS USED

The following schedule and methods will be used to demonstrate initial
compliance with the emission limits contained in Section 4.0 of this Control
Technology Plan.

Process
Description

 

Unit/Control
Device
Description

 

Proposed
Performance
Test Date

 

Pollutants

 

Proposed
Methods Used

Replacement Dryer with Internal Thermal Oxidizer or DDGS Dryers #650 & #660

 

Internal Thermal Oxidizer or Thermal Oxidizer

 

Performance tests 60 days after full production or no later than 180 days after
initial start-up of thermal oxidizer or replacement dryer with internal thermal
oxidizer

 

Total VOC

 

Methods 1, 2, 3A, 4, 18, 25, or 25A if less than 50 ppm

 

 

 

 

 

 

 

 

 

PM/PM10

 

Methods 1, 2, 3A, 4 5

 

 

 

 

 

 

 

 

 

CO

 

Methods 1, 2, 3A or 3B, 4, 10

 

 

 

 

 

 

 

 

 

HAPS

 

Methods 1, 2, 3A, 4, 18, for specified HAPS

 

 

 

 

 

 

 

 

 

NOx

 

Methods 1, 2, 3A or 3B, 4, 7E

 

7-1


--------------------------------------------------------------------------------




All testing for the Prefermentation, Fermentation, Distillation and Vapor
Combustion processes are complete. No testing is required for the Degasser at
this time. In the event at some future date testing is required for one of these
units, the parties agree that the following methods shall be used for that
future testing.

Process
Description

 

Unit/Control
Device Description

 

Pollutant

 

Proposed
Methods
Used

Prefermentation

 

Scrubber #405

 

Total VOC

 

Method 1, 2, 3A, 4, 18, 25, or 25A if less than 50 ppm

 

 

 

 

 

 

 

Fermentation

 

Scrubber #451

 

Total VOC

 

Method 1, 2, 3A, 4, 18, 25, or 25A if less than 50 ppm

 

 

 

 

 

 

 

Distillation

 

Scrubber #501

 

Total VOC

 

Method 1, 2, 3A, 4, 18, 25, or 25A if less than 50 ppm

 

 

 

 

 

 

 

Degasser

 

Scrubber #561

 

Total VOC

 

Method 1, 2, 3A, 4, 18, 25, or 25A if less than 50 ppm

 

 

 

 

 

 

 

Vapor Combustion Unit

 

Flare

 

Total VOC

 

Proper Operation Per 40 CFR 60.18 as applicable

 

7-2


--------------------------------------------------------------------------------


8.0 FUGITIVE DUST EMISSION CONTROL PROGRAM

Asphalt paving on specified unpaved roadways as shown on attached site plan will
be completed by December 15, 2005. Paved and unpaved roadways are to be
inspected on a weekly basis and observations conducted for emissions of fugitive
dust and inspections recorded. Paved roads are to be swept, flushed or otherwise
treated to minimize fugitive dust as needed based on inspections. Water and/or
dust suppressant agent is to be applied to unpaved roadways to minimize fugitive
dust as needed based on inspections.

8-1


--------------------------------------------------------------------------------


 

[SITE MAP]

 

 

 

 

[9.0 paved roadway site plan]

 


--------------------------------------------------------------------------------